Case 1:20-cv-01001-FJS-TWD Document 1-1 Filed 08/28/20 Page 1 of 87




                   EXHIBIT A
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1 1-1 Filed
                                            Filed06/10/20
                                                  08/28/20 Page
                                                            Page12ofof164
                                                                       87
                            Case No.: 1:20-CV-0651 (GLS/DJS)

                                                         EXHIBIT A




                       EXHIBIT A:   Page 1 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page23ofof164
                                                                    87




                      EXHIBIT A:   Page 2 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page34ofof164
                                                                    87




                      EXHIBIT A:   Page 3 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page45ofof164
                                                                    87




                      EXHIBIT A:   Page 4 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page56ofof164
                                                                    87




                      EXHIBIT A:   Page 5 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page67ofof164
                                                                    87




                      EXHIBIT A:   Page 6 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page78ofof164
                                                                    87




                      EXHIBIT A:   Page 7 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page89ofof164
                                                                    87




                      EXHIBIT A:   Page 8 of 85
Case 1:20-cv-01001-FJS-TWD
     1:20-cv-00651-GLS-DJS Document 1-1 Filed 06/10/20
                                              08/28/20 Page 910ofof164
                                                                    87




                      EXHIBIT A:   Page 9 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page10
                                                              11ofof164
                                                                     87




                      EXHIBIT A:   Page 10 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page11
                                                              12ofof164
                                                                     87




                      EXHIBIT A:   Page 11 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page12
                                                              13ofof164
                                                                     87




                      EXHIBIT A:   Page 12 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page13
                                                              14ofof164
                                                                     87




                      EXHIBIT A:   Page 13 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page14
                                                              15ofof164
                                                                     87




                      EXHIBIT A:   Page 14 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page15
                                                              16ofof164
                                                                     87




                      EXHIBIT A:   Page 15 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page16
                                                              17ofof164
                                                                     87




                      EXHIBIT A:   Page 16 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page17
                                                              18ofof164
                                                                     87




                      EXHIBIT A:   Page 17 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page18
                                                              19ofof164
                                                                     87




                      EXHIBIT A:   Page 18 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page19
                                                              20ofof164
                                                                     87




                      EXHIBIT A:   Page 19 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page20
                                                              21ofof164
                                                                     87




                      EXHIBIT A:   Page 20 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page21
                                                              22ofof164
                                                                     87




                      EXHIBIT A:   Page 21 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page22
                                                              23ofof164
                                                                     87




                      EXHIBIT A:   Page 22 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page23
                                                              24ofof164
                                                                     87




                      EXHIBIT A:   Page 23 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page24
                                                              25ofof164
                                                                     87




                      EXHIBIT A:   Page 24 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page25
                                                              26ofof164
                                                                     87




                      EXHIBIT A:   Page 25 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page26
                                                              27ofof164
                                                                     87




                      EXHIBIT A:   Page 26 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page27
                                                              28ofof164
                                                                     87




                      EXHIBIT A:   Page 27 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page28
                                                              29ofof164
                                                                     87




                      EXHIBIT A:   Page 28 of 85
                             •====----·=··     -�-      ~=
                                                         · ... ---        '"~·==---=�=-··----
   Case
   Case 1:20-cv-00651-GLS-DJS
        1:20-cv-01001-FJS-TWD Document
                              Document1-1
                                       1-1 Filed
                                            Filed06/10/20
                                                  08/28/20 Page
                                                            Page29
                                                                 30ofof164
                                                                        87




             .
                   )

                 G]l�j����7��b
        �faf�-� t���tr,1'J
        . ��-::� � ��'B�
                           ��                                                                         '--

                                                                                                                   ,

                 - -             .    -              �>--·t::·,
                                                     :::.=----�


                       ��5��
                        -       � �� �-=:--­
                                 � - ----- ___, er,-.,
No. 202.11

                                         EXECUTIVE ORDER

                          Continuing Temporary Suspension and Modification of Laws
                                      Relating to the Disaster Emergency

      WHEREAS, on March 7, 2020, I issued Executive Order Number 202, declaring a State disaster
emergency for the entire State of New York; and

       WHEREAS, both travel-related cases and community contact transmission ofCOVID-19 have
been documented in New York State and are expected to be continue;

         NOW, THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York, by virtue ofthe
 authority vested in me by Section 29-a ofArticle 2-B of the Executive Law to temporarily suspend or modify
 any statute, local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a State
 disaster emergency, if compliance with su6h statute, local law, ordinance, order, rule, or regulation would
 prevent, hinder, or delay action necessary to cope with the disaster emergency or if necessary to assist or aid
.in coping with such disaster, I hereby temporarily suspend or modify, for the period from the date of this
 Executive Order through April 26, 2020 the following:

    •   Sections 16.03 and 16.05 of the Mental Hygiene Law and Part 619 of Title 14 of the NYCRR to the
        extent that they limit the provision of certain services to certified settings provided, however, that
        use ofsuch settings shall require the approval of the commissioner of OPWDD;

    •   Section 633.16 of Title 14 of the NYCRR to the extent necessary to permit abbreviated training
        and/or extension of recertification deadlines for direct support professionals employed in programs
        and facilities certified pursuant to Article 16 of the Mental Hygiene Law that are experiencing staff
        shortages;

    •   Sections 131-u and 459(b) ofthe Social Services Law and Sections 408.6, 408.7 and 408.8 Of Title
        18 of the NYCRR insofar as the statute and regulations limit the duration and amount of
        reimbursement for residential programs for victims of domestic violence to the per diem rate
        established by the Office of Children and Family Services;

    •   Section 6808(1) ofthe Education Law and any associated regulations, to the extent necessary to
        temporarily permit registered resident pharmacies and registered resident outsourcing facilities to
        compound certain alcohol-based hand sanitizer products, consistent with the Food and Drug
        Administration's Policy for Temporary Compounding of Certain Alcohol-Based Hand Sanitizer
        Products During the Public Health Emergency (March 2002);

    •   Sections·6802, 6808, and 6841 of the Education Law and Parts 29.7 (10) and 63.6 of Title 8 of the
        NYCRR, to the extent necessary to permit pharmacy technicians and pharmacists to practice at an
        alternative location, including their home, as long as there is adequate security to prevent any
        Personal Health Information from being compromised;




                                     EXHIBIT A:      Page 29 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page30
                                                              31ofof164
                                                                     87




                      EXHIBIT A:   Page 30 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page31
                                                              32ofof164
                                                                     87




                      EXHIBIT A:   Page 31 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page32
                                                              33ofof164
                                                                     87




                      EXHIBIT A:   Page 32 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page33
                                                              34ofof164
                                                                     87




                      EXHIBIT A:   Page 33 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page34
                                                              35ofof164
                                                                     87




                      EXHIBIT A:   Page 34 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page35
                                                              36ofof164
                                                                     87




                      EXHIBIT A:   Page 35 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page36
                                                              37ofof164
                                                                     87




                      EXHIBIT A:   Page 36 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page37
                                                              38ofof164
                                                                     87




                      EXHIBIT A:   Page 37 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page38
                                                              39ofof164
                                                                     87




                      EXHIBIT A:   Page 38 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page39
                                                              40ofof164
                                                                     87




                      EXHIBIT A:   Page 39 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page40
                                                              41ofof164
                                                                     87




                      EXHIBIT A:   Page 40 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page41
                                                              42ofof164
                                                                     87




                      EXHIBIT A:   Page 41 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page42
                                                              43ofof164
                                                                     87




                      EXHIBIT A:   Page 42 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page43
                                                              44ofof164
                                                                     87




                      EXHIBIT A:   Page 43 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page44
                                                              45ofof164
                                                                     87




                      EXHIBIT A:   Page 44 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page45
                                                              46ofof164
                                                                     87




                      EXHIBIT A:   Page 45 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page46
                                                              47ofof164
                                                                     87




                      EXHIBIT A:   Page 46 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page47
                                                              48ofof164
                                                                     87




                      EXHIBIT A:   Page 47 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page48
                                                              49ofof164
                                                                     87




                      EXHIBIT A:   Page 48 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page49
                                                              50ofof164
                                                                     87




                      EXHIBIT A:   Page 49 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page50
                                                              51ofof164
                                                                     87




                      EXHIBIT A:   Page 50 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page51
                                                              52ofof164
                                                                     87




                      EXHIBIT A:   Page 51 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page52
                                                              53ofof164
                                                                     87




                      EXHIBIT A:   Page 52 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page53
                                                              54ofof164
                                                                     87




                      EXHIBIT A:   Page 53 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page54
                                                              55ofof164
                                                                     87




                      EXHIBIT A:   Page 54 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page55
                                                              56ofof164
                                                                     87




                      EXHIBIT A:   Page 55 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page56
                                                              57ofof164
                                                                     87




                      EXHIBIT A:   Page 56 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page57
                                                              58ofof164
                                                                     87




                      EXHIBIT A:   Page 57 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page58
                                                              59ofof164
                                                                     87




                      EXHIBIT A:   Page 58 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page59
                                                              60ofof164
                                                                     87




                      EXHIBIT A:   Page 59 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page60
                                                              61ofof164
                                                                     87




                      EXHIBIT A:   Page 60 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page61
                                                              62ofof164
                                                                     87




                      EXHIBIT A:   Page 61 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page62
                                                              63ofof164
                                                                     87




                      EXHIBIT A:   Page 62 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page63
                                                              64ofof164
                                                                     87




                      EXHIBIT A:   Page 63 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page64
                                                              65ofof164
                                                                     87




                      EXHIBIT A:   Page 64 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page65
                                                              66ofof164
                                                                     87




                      EXHIBIT A:   Page 65 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page66
                                                              67ofof164
                                                                     87




                      EXHIBIT A:   Page 66 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page67
                                                              68ofof164
                                                                     87




                      EXHIBIT A:   Page 67 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page68
                                                              69ofof164
                                                                     87




                      EXHIBIT A:   Page 68 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page69
                                                              70ofof164
                                                                     87




                      EXHIBIT A:   Page 69 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page70
                                                              71ofof164
                                                                     87




                      EXHIBIT A:   Page 70 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page71
                                                              72ofof164
                                                                     87




                      EXHIBIT A:   Page 71 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page72
                                                              73ofof164
                                                                     87




                      EXHIBIT A:   Page 72 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page73
                                                              74ofof164
                                                                     87




                      EXHIBIT A:   Page 73 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page74
                                                              75ofof164
                                                                     87




                      EXHIBIT A:   Page 74 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page75
                                                              76ofof164
                                                                     87




                      EXHIBIT A:   Page 75 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page76
                                                              77ofof164
                                                                     87




                      EXHIBIT A:   Page 76 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page77
                                                              78ofof164
                                                                     87




                      EXHIBIT A:   Page 77 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page78
                                                              79ofof164
                                                                     87




                      EXHIBIT A:   Page 78 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page79
                                                              80ofof164
                                                                     87




                      EXHIBIT A:   Page 79 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page80
                                                              81ofof164
                                                                     87




                      EXHIBIT A:   Page 80 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page81
                                                              82ofof164
                                                                     87




                      EXHIBIT A:   Page 81 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page82
                                                              83ofof164
                                                                     87




                      EXHIBIT A:   Page 82 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page83
                                                              84ofof164
                                                                     87




                      EXHIBIT A:   Page 83 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page84
                                                              85ofof164
                                                                     87




                      EXHIBIT A:   Page 84 of 85
Case
Case 1:20-cv-00651-GLS-DJS
     1:20-cv-01001-FJS-TWD Document
                           Document1-1
                                    1-1 Filed
                                         Filed06/10/20
                                               08/28/20 Page
                                                         Page85
                                                              86ofof164
                                                                     87




                      EXHIBIT A:   Page 85 of 85
Case 1:20-cv-01001-FJS-TWD Document 1-1 Filed 08/28/20 Page 87 of 87
